DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of claims 1-15 in the reply filed on 02/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen-Cole (US20160136885).

In reference to claim 1:
Nielsen-Cole method for printing at least a portion of a three-dimensional (3D) object, comprising:
(a) receiving, in computer memory, a model of said 3D object (para 0080);
(b) directing at least one filament material from a source of said at least one filament material towards a build platform, thereby depositing a first layer corresponding to a portion of said 3D object adjacent to said build platform, which first layer is deposited in accordance with said model of said 3D object (Fig. 1D);
(c) using said at least one filament material to deposit a second layer corresponding to at least a portion of said 3D object, which second layer is deposited in accordance with said model of said 3D object (paras 0052); and
(d) while said second layer is being deposited, using at least one energy beam from at least one energy source to selectively heat a first portion of said first layer and a second portion of said at least one filament material, which first portion is brought in contact with said second portion (para 0074).

In reference to claim 2:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses wherein said depositing of said first layer corresponding to said at least said portion of said 3D object is performed without heating said at least one filament material (para 0074).

In reference to claim 3:


In reference to claim 4:
In addition to the discussion of claim 3, above, Nielsen-Cole further discloses wherein said at least one additional filament material is said at least one filament material (Fig. 16).

In reference to claim 5:
In addition to the discussion of claim 3, above, Nielsen-Cole further discloses wherein said at least one adhesion layer is not part of said 3D object (paras 0012, 0150; Fig. 16A-D).

In reference to claim 6:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses wherein said at least one additional filament material is said at least one filament material further comprising, prior to (c), heating at least a portion of said first layer (para 0102; Fig. 6).

In reference to claim 7:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses further comprising depositing one or more additional layers over said first layer and said second layer (paras 0052).

In reference to claim 8:


In reference to claim 9:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses further comprising compacting said first layer or said second layer during or subsequent to deposition of said first layer or said second layer (Figs. 6, 8A, 9).

In reference to claim 10:
In addition to the discussion of claim 9, above, Nielsen-Cole further discloses further comprising compacting said second layer subsequent to heating said portion of said first layer and said second portion of said at least one filament material (Figs. 7, 8a, 9).

In reference to claim 11:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses wherein in (d), said at least said one energy beam from said at least one energy source selectively melts said first portion of said first layer and said second portion of said at least one filament material (para 0074; Fig. 1D).

In reference to claim 12:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses wherein said at least one filament material is a bundle of filament materials (para 0057).

In reference to claim 13:


In reference to claim 14:
In addition to the discussion of claim 12, above, Nielsen-Cole further discloses wherein said bundle of filament material comprises a polymeric material and a reinforcing material (paras 0057-0059, 0088).

In reference to claim 15:
In addition to the discussion of claim 1, above, Nielsen-Cole further discloses wherein said at least one filament material comprises metallic material (para 0088).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mark (US20170066187) – Cited for the disclosure of utilizing reinforced filaments (abstract).
Kozar (US20180202080) – Cited for disclosure of fiber reinforced filaments having a core and shell structures where the core and shell cure under different conditions, such as UV exposure and heat (para 0044).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745